Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
1. 	Claims 1-30 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Parulski et al., US Pub No. 2006/0036864 teaches the processor 18 then processes the color image data to provide fully processed and JPEG-compressed image data (step 65). The processor 18 calculates a hash value of the JPEG compressed image data and the metadata that is to be stored in the image file (step 66), reads the private key from the Flash memory 26, and uses it along with the random number k to create a digital signature of the compressed image and metadata hash value (step 68) which is then also stored within the same image file. The processor 18 stores the image files, including the digital signature and public key, on the removable memory card 20 (Abstract, para 17-18, FIG. 2).

Madej et al., US Pub No. 2009/0242644, teaches a system includes a processor; an imager; and an illumination arrangement. When an image capture process is initiated, the imager and illumination arrangement are powered on and the processor is switched to a low power state.  The processor 110 is switched into a low power consumption state. Various embodiments of the present invention may accomplish this low power consumption state in various ways. In one example, the clock rate of the processor 110 may be reduced. This reduction may be to the minimum speed for which the direct memory access ("DMA") channel used for image transfer may function properly. For such an embodiment, the image (or sequence of images) acquired may be stored in the memory 120 to be processed after the imager 130 and/or illumination element 140 are powered off. (Abstract, para 11-14, FIG. 2).

Moteki et al., US Pub No. 2002/0040415, teaches an image memory has a descriptor region and an image region, the image region storing a plurality of blocks of image data, the descriptor region storing a corresponding number of descriptor information blocks for the plurality of image data blocks. A DMA controller controls DMA data transfer of the image data blocks from the image region according to each descriptor information block in the descriptor region. The DMA controller comprises a register which stores one of the descriptor information blocks from the descriptor region of the image memory, and a control unit which determines, at a time of occurrence of a CPU interrupt, a start timing of a DMA data output operation of the DMA controller during a DMA data input operation of the DMA controller when an image editing request contained in input image data is received, the CPU interrupt being caused to occur by an interrupt request bit of the descriptor information block read from the register (Abstract, para 16-18, FIG. 1).

Regarding claim 1, the prior art of record fails to disclose or suggest the combination of claim elements of claim 1 including, a method for secure image load boot flow, the method comprising: 
d. the CPU, upon receipt of each chunk of a given data segment of the image, hashing metadata associated with the chunk and transitioning into an idle state for a duration of time that ends with the DMA engine completing a read of a next chunk of the given data segment; 
e. the CPU, upon receipt of a last chunk of a given data segment of the image, hashing metadata associated with the last chunk and validating hash values for each of the chunks of the given data segment of the image; 
f. the CPU repeating steps c through e until all data segments of the image have been loaded, hashed and validated; and 
g. the CPU resetting a subsystem.

Regarding claim 6, the prior art of record fails to disclose or suggest the combination of claim elements of claim 6 including, a method for secure image load boot flow, the method comprising: 
b. instructing the DMA engine to read metadata associated with a first segment of an image stored in the memory and a first chunk of the first segment; 
c. transitioning a central processing unit ("CPU") from an active processing state into an idle state, wherein when the CPU is in the idle state it consumes less power than when in the active processing state; 
d. holding the CPU in the idle state for a duration of time; 
e. transitioning the CPU from the idle state to the active processing state; 
f. receiving from the DMA engine the metadata associated with the first segment and the first chunk of the first segment; 
g. instructing the DMA engine to read a next chunk of the first segment; 
h. calculating a hash value for the first chunk of the first segment; and 
i. transitioning the CPU from the active processing state to the idle state.


Regarding claim 15, the prior art of record fails to disclose or suggest the combination of claim elements of claim 15 including, a computer system for secure image load boot flow, the system comprising: a central processing unit ("CPU") configured to: 
b. instruct the DMA engine to read metadata associated with an image in the memory; 
c. instruct, for one given data segment of the image, the DMA engine to read chunks of the given data segment, wherein the DMA engine provides the CPU with each chunk of the given data segment upon completing a read of the previous chunk and before beginning a read of a next chunk; and 
d. hash, upon receipt of each chunk of a given data segment of the image, metadata associated with the chunk and transitioning into an idle state for a duration of time that ends coincidentally with the DMA engine completing a read of a next chunk of the given data segment.

Regarding claim 22, the prior art of record fails to disclose or suggest the combination of claim elements of claim 22 including, a computer system for secure image load boot flow, the system comprising: 
b. means for instructing the DMA engine to read metadata associated with an image in the memory; 
c. means for, for one given data segment of the image, instructing the DMA engine to read chunks of the given data segment, wherein the DMA engine provides the CPU with each chunk of the given data segment upon completing a read of the previous chunk and before beginning a read of a next chunk; and 
d. means for, upon receipt of each chunk of a given data segment of the image, hashing metadata associated with the chunk and transitioning into an idle state for a duration of time that ends coincidentally with the DMA engine completing a read of a next chunk of the given data segment.


The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
Conclusion
	Claims 22-30 are rejected.  Claims 1-21 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185